By the Court.
—The object of the attachment will be answered, and this motion avoided by an appearance. The plaintiff in the execution is a non-resident, and owes one of our citizens more than $50, as appears by an affidavit at the suit^of Wm. Amor; who issues a foreign attachment to compel Mr. Belcher to appear and answer his claim; and as the only mode of securing that appearance, he attaches the debt due to Belcher from Grubb, which debt is within our jurisdiction, and recoverable only by the aid of our process. Is there anything unreasonable in staying the use of our process, for such a purpose, until Belcher appears to Amor’s suit ? If Belcher had property here, real or personal, we would attach it, and if necessary, sell it to compel an appearance; and why not attach his credits as well as other property ? And why not credits in the *463form of judgment or execution, as well as other choses in action ? We cannot perceive any reason why Mr. Belcher shall be permitted to use the process of law to collect his debts here, while he refuses to appear to sworn demands against him; nor any reason why his credits shall not be attached as well as other property. The attachment law extends to “ goods and chattels, rights and credits, lands and tenements in whose hands or possession soever they may be.”
Wales, for plaintiff.
Patterson, for defendant.
It is ordered that proceedings on this fi. fa. be stayed until the attachment be dissolved; and, on the exhibition of Amor’s cause of action, the bail in that case is reduced to $200.